                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

W. Robert Wardell, Jr.; Don Mitchell Wilborn, )            C/A No. 0:18-mc-255-DCN-PJG
                                              )
                                              )
                            Plaintiff,        )
                                              )                         ORDER
v.                                            )
                                              )
Renea Royster,                                )
                                              )
                            Defendant.        )
_____________________________________ )

        This is a motion filed by two federal prisoners, proceeding pro se. The United States Court

of Appeals for the Fourth Circuit has held that pro se prisoners cannot bring a class action lawsuit.

See Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (“[T]he competence of a layman

representing himself [is] clearly too limited to allow him to risk the rights of others.”); see also

Hummer v. Dalton, 657 F.2d 621, 625-26 (4th Cir. 1981) (holding that a pro se prisoner’s suit is

“confined to redress for violation of his own personal rights and not one by him as a knight-errant

for all prisoners”).

        While this Circuit has not ruled on the issue of whether multiple prisoner plaintiffs are

allowed to join under Rule 20 of the Federal Rules of Civil Procedure, or the issue of fee payment

in a case filed by multiple prisoners, the United States Court of Appeals for the Eleventh Circuit

addressed these issues in Hubbard v. Haley, 262 F.3d 1194, 1198 (11th Cir. 2001), and found that

prisoners may not join in one action. The Hubbard court reasoned that, because the plain language

of the Prison Litigation Reform Act (“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), requires

each prisoner proceeding in forma pauperis to pay the full filing fee, it was appropriate to sever the



                                            Page 1 of 3
claims and require each prisoner to file a separate lawsuit. Hubbard, 262 F.3d at 1198. Even in light

of more flexible holdings in other circuits regarding permissive joinder of multiple prisoner

plaintiffs, see Hagan v. Rogers, 570 F.3d 146, 157 (3d Cir. 2009); Boriboune v. Berge, 391 F.3d 852,

855 (7th Cir. 2004); In re Prison Litigation Reform Act, 105 F.3d 1131, 1137-38 (6th Cir. 1997),

courts in this district have found the analysis in Hubbard persuasive and have declined to permit

prisoner plaintiffs to join in one civil action. See Williams v. Jones, C/A No. 9:14-787-RMG-BM,

2014 WL 2155251, at *10 (D.S.C. May 22, 2014) (adopting report and recommendation collecting

cases which find Hubbard persuasive); McFadden v. Fuller, C/A No. 2:13-2290-JMC, 2013 WL

6182365, at *2 (D.S.C. Nov. 22, 2013) (agreeing with the magistrate judge’s conclusion that

multiple prisoner plaintiffs “should not be allowed to proceed under one joint action”); see also

Carroll v. United States, C/A No. 5:14-2167-JMC, 2015 WL 854927, at *9-10 (D.S.C. Feb. 27,

2015) (denying joinder of seventy pro se prisoners as co-plaintiffs and noting that the “court has

discretion to disallow joinder when it is infeasible or prejudicial”).

       In addition to the requirement that “indigent prisoners filing lawsuits be held responsible for

the full amount of filing fees,” Torres v. O’Quinn, 612 F.3d 237, 241 (4th Cir. 2010) (citing 28

U.S.C. § 1915(b)), abrogated on other grounds by Bruce v. Samuels, 136 S. Ct. 627 (2016); the

PLRA also requires each prisoner to exhaust his or her administrative remedies prior to filing a civil

lawsuit. See 42 U.S.C. § 1997e(a); see also Woodford v. Ngo, 548 U.S. 81, 85 (2006); Porter v.

Nussle, 534 U.S. 516, 524 (2002). “Just as payment of one fee does not cover multiple plaintiffs

under the PLRA, exhaustion of administrative remedies by one prisoner does not meet the

exhaustion requirement for all of the Plaintiffs.” Williams, 2014 WL 2155251 at *11. Thus, each

Plaintiff’s claim “will require individualized determinations.” Id.; see also McFadden, 2013 WL


                                             Page 2 of 3
6182365 at *1 (noting that “each Plaintiff would need to meet the exhaustion requirement of the

PLRA and might be entitled to differing amounts of damages”).

       Accordingly, the court concludes that the claims of the Plaintiffs in the instant action

should be separated for initial review.

TO THE CLERK OF COURT:

       The above-captioned case shall pertain only to the first named Plaintiff, W. Robert Wardell,

Jr.. Therefore, the Clerk of Court is directed to terminate Don Mitchell Wilborn as a plaintiff in the

above-referenced case. The Clerk of Court is further directed to assign a separate civil action

number to Don Mitchell Wilborn. The Clerk of Court shall file this order as the initial docket entry

in the newly created case, and shall re-file the Motion (ECF No. 1) in the newly created action. The

defendant in the newly created case will be the same defendant listed in the above-captioned case.

The Clerk of Court is authorized to determine the most efficient way and time for assigning and

entering the new case number, party information, and pleading information on the court’s electronic

case management system.

       After the new case is docketed, the assigned Magistrate Judge is authorized to issue orders

pursuant to the General Order issued in In Re: Procedures in Civil Actions Filed by Prisoner Pro Se

Litigants, 3:07-mc-5014-JFA (D.S.C. Sept. 18, 2007), and conduct initial reviews in compliance

with 28 U.S.C. § 1915 and 28 U.S.C. § 1915A.

       IT IS SO ORDERED.

                                                      _______________________________________
October 18, 2018                                      David C. Norton
Columbia, South Carolina                              United States District Judge




                                            Page 3 of 3
